NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2284-17T4

IDALIS KIZIEE,

          Petitioner-Respondent,

v.

CAMDEN COUNTY
DEPARTMENT OF HEALTH,

     Respondent-Appellant.
______________________________

                   Argued February 11, 2019 – Decided May 23, 2019

                   Before Judges Haas and Sumners.

                   On appeal from the New Jersey Department of
                   Community Affairs, Agency Docket No. OCA 211-17.

                   Howard Goldberg, First Assistant County Counsel,
                   argued the cause for appellant (Christopher A. Orlando,
                   County Counsel, attorney; Howard Goldberg, on the
                   brief).

                   Sonia L. Bell argued the cause for respondent Idalis
                   Kiziee (South Jersey Legal Services, Inc., attorneys;
                   Sonia L. Bell, on the brief).
            Gurbir S. Grewal, Attorney General, attorney for
            respondent Department of Community Affairs
            (Dominic L. Giova, Deputy Attorney General, on the
            statement in lieu of brief).

PER CURIAM

      The Camden County Department of Health (the County) appeals the final

agency decision of the Commissioner of the Department of Community Affairs,

which adopted the initial decision of the Administrative Law Judge (ALJ) that

ordered the County to pay relocation assistance in accordance with the

Relocation Assistance Act (Relocation Act), N.J.S.A. 20:4-1 to -22, and the

Relocation Assistance Law of 1967 (Relocation Law) , N.J.S.A. 52:31B-1 to -

12, to Idalis Kiziee because she received oral and written notice from the County

to vacate her rental home (the property) due to mold infestation. The County

contends the Commissioner's ruling is arbitrary, capricious or unreasonable

because it did not direct Kiziee and her family to vacate the property as required

by the Relocation Act and the Relocation Law (collectively the legislation). We

agree with the ALJ's interpretation of the legislation, statutes and the

implementing regulations, and applying our deferential standard of review to a

state agency's fact-finding decisions, we affirm.

      It is well settled that the Legislature fashioned a statutory design in the

legislation to establish a uniform policy for fair and equitable treatment of

                                                                          A-2284-17T4
                                        2
persons displaced, not only by acquisition, condemnation, or voluntary

rehabilitation programs, but also by building code enforcement activities.

McNally v. Middletown Twp., 182 N.J. Super. 622, 625-626 (App. Div. 1982).

The Relocation Law provides for relocation assistance payments "to persons or

businesses displaced on account of acquisition of real property for a public use,

or on account of a program of law enforcement, or on account of a program for

voluntary rehabilitation of dwelling units[.]"     N.J.S.A. 52:31B-4(a).      The

Relocation Act was enacted to provide "a uniform policy for fair and equitable

treatment of persons displaced by the acquisition of real property by State and

local land acquisition programs, by building code enforcement activities, or by

a program of voluntary rehabilitation of buildings or other improvements

conducted pursuant to governmental supervision." N.J.S.A. 20:4-2.

      The dispute before us involves whether the County directed Kiziee to

vacate the property due to mold infestation, which thereby entitles her to

relocation expenses under the legislation. Following a fact finding hearing at

which Kiziee and Ann Biondi, the County's Director of Health and Human

Services, testified, the ALJ found that Kiziee, her husband, and their three

children were directed in writing, as well as given verbal direction, to leave the




                                                                          A-2284-17T4
                                        3
property because of mold infestation in the children's bedroom and a second

floor closet caused by a leaking roof.

        The ALJ cited inspections by Winslow Township and the County. The

township's Chief Inspector inspected the property after Kiziee retained a private

inspection, and he issued a violation notice 1 requiring the property owner to hire

a certified mold remediation company to remove mold in all areas of infestation.

This was followed by an inspection by the County's Health Officer, who also

reviewed the private inspection report. The Health Officer issued a verbal and

written recommendation that the family should vacate the property. According

to the ALJ, the verbal recommendation was to do so "as soon as possible."

About two weeks later, the family moved out of the property, and Kiziee sought

relocation assistance approximately three weeks later. The County denied the

request for assistance.

        In deciding in Kiziee's favor, the ALJ cited the Relocation Act and the

Relocation Law, stating that they both

              demonstrate the public policy to provide for the
              protection of the health and welfare of the residents of
              this State in order to assure the uniform, fair and
              equitable relocation of persons displaced by State and
              local land acquisition, activities, projects, and code
              enforcement. The Legislative policy expressly states

1
    In total, the violation notice identified fourteen code violations.
                                                                           A-2284-17T4
                                           4
            that the act should be liberally construed to effectuate
            the purposes and intent thereof. N.J.S.A. 52:31B-2;
            N.J.S.A. 20:4-2.

      The ALJ also cited regulations promulgated by the Department of

Community Affairs to carry out the legislation. She referenced N.J.A.C. 5:11-

2.1(a), which provides:

            Whenever a State Agency or unit of local government
            undertakes a program of building code enforcement,
            housing code enforcement or health code enforcement
            that causes the displacement of any person, the said
            State Agency or unit of local government shall provide
            relocation payments and assistance to all lawful
            occupants who are displaced, as provided in N.J.A.C.
            5:11-3 and 4. The date of eligibility shall be the date
            occupants received formal written notice to vacate from
            the State Agency or unit of local government. Said
            written notice shall include the information required
            pursuant to N.J.A.C. 5:11-4.2.

      The ALJ pointed out the notification requirements under N.J.A.C. 5:11-

4.2 required that

            [w]henever a displacing agency determines that their
            activities shall cause a displacement of individuals or
            businesses that are eligible for relocation payments and
            assistance, the displacing agency shall notify those
            individuals and businesses, in writing, at the earliest
            possible date of the benefits and obligations of the Act
            and this chapter.        Said notice shall be issued
            immediately upon the determination of the displacing
            agency that displacement shall occur. The notice shall
            contain the nature and types of payments and assistance
            available, the eligibility criteria, and a notice that the

                                                                         A-2284-17T4
                                        5
            displacee should not vacate the property prior to being
            authorized to do so in order to remain eligible for
            payment and assistance and that they should continue
            to pay rent to the landlord, as provided by the law.

      To determine whether Kiziee and her family were displaced, the ALJ cited

the Relocation Act, which defines a displaced person as:

            A person who moves or discontinues his business or
            moves other personal property, or moves from his
            dwelling on or after the effective date of this act as the
            direct result of code enforcement activities, or a
            program of rehabilitation of buildings conducted
            pursuant to a governmental program, is deemed to be a
            displaced person for the purposes of this act.

            [N.J.S.A. 20:4-14.]

She also relied upon the Relocation Law that states the term "displaced"

            shall mean required to vacate any real property, or any
            tenancy therein, pursuant to any lawful order or notice
            of any State agency or unit of local government on
            account of the acquisition of any real property for a
            public use, or on account of a program of law
            enforcement, or on account of a program or project for
            the voluntary rehabilitation of dwelling units.

            [N.J.S.A. 52:31B-3(e).]

      The ALJ then cited McNally, where we relied upon the statutory

provisions and the same regulations to determine that the Commissioner

properly allowed relocation assistance where the inhabitant vacated her home



                                                                           A-2284-17T4
                                        6
"by virtue of the direct, not indirect, action of [the township's] building

inspector." 182 N.J. Super. at 626.

      Consequently, the ALJ concluded that Kiziee received "both oral and

written notice to vacate [her] rental home because of a serious health condition,

and the notification is within purview of the applicable statutes and regulations

to qualify for relocation assistance."

      Before us, the County argues that Kiziee was not displaced due to a law

enforcement process and that the Relocation Law does not apply to her situation

because she was not provided a written notice to vacate the property. Thus, it

asserts the ALJ, and in turn the Commissioner, misapplied the law. We are not

persuaded.

      Our scope of review of an administrative agency's final decision is limited.

In re Hermann, 192 N.J. 19, 27 (2007).         The "final determination of an

administrative agency . . . is entitled to substantial deference." In re Eastwick

Coll. LPN-to RN Bridge Program, 225 N.J. 533, 541 (2016). To that end, we

will "not disturb an administrative agency's determinations or findings unless

there is a clear showing that (1) the agency did not follow the law; (2) the

decision was arbitrary, capricious, or unreasonable; or (3) the decision was not




                                                                          A-2284-17T4
                                         7
supported by substantial evidence." In re Virtua-West Jersey Hosp. Voorhees

for a Certificate of Need, 194 N.J. 413, 422 (2008).

      Additionally, we give "due regard to the opportunity of the one who heard

the witnesses to judge . . . their credibility[,]" and, therefore, accept their

findings of fact "when supported by adequate, substantial and credible

evidence[.]" In re Taylor, 158 N.J. 644, 656 (1999). "'Deference to an agency

decision is particularly appropriate where the interpretation of the [a]gency's

own regulation is in issue.'" R.S. v. Div. Med. Assistance & Health Servs., 434

N.J. Super. 250, 261 (App. Div. 2014) (quoting I.L. v. N.J. Dep't of Human

Servs., Div. of Med. Assistance & Health Servs., 389 N.J. Super. 354, 364 (App.

Div. 2006)). "Nevertheless, 'we are not bound by the agency's legal opinions.'"

A.B. v. Div. of Med. Assistance & Health Servs., 407 N.J. Super. 330, 340 (App.

Div. 2009) (quoting Levine v. State Dep't of Transp., 338 N.J. Super. 28, 32

(App. Div. 2001)). "Statutory and regulatory construction is a purely legal issue

subject to de novo review." Ibid. (citing Mayflower Sec. Co. v. Bureau of Sec.,

64 N.J. 85, 93 (1973)).

      We have considered the County's contentions that the ALJ's initial

decision, which was fully adopted by the Commissioner, is arbitrary, capricious

or unreasonable. In light of the record and applicable legal principles, we


                                                                         A-2284-17T4
                                       8
conclude they are without sufficient merit to warrant a discussion in a written

opinion. R. 2:11-3(e)(1)(E). We affirm substantially for the reasons expressed

in the ALJ's decision, which is supported by sufficient credible evidence in the

record, Rule 2:11-3(e)(1)(D), and is not arbitrary, capricious, or unreasonable.

      Affirmed.




                                                                         A-2284-17T4
                                        9